FILED
                                                                    IN THE OFFICE OF THE
                                                                 CLERK OF SUPREME COURT
                                                                        APRIL 28, 2021
                                                                  STATE OF NORTH DAKOTA


                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2021 ND 78

Delvin Lamont Shaw,                                 Petitioner and Appellant
     v.
State of North Dakota,                             Respondent and Appellee



                               No. 20200190

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable John A. Thelen, Judge.

AFFIRMED.

Per Curiam.

Delvin L. Shaw, Bismarck, ND, petitioner and appellant; submitted on brief.

Carmell F. Mattison, Assistant State’s Attorney, Grand Forks, ND, for
respondent and appellee; submitted on brief.
                                Shaw v. State
                                No. 20200190

Per Curiam.

[¶1] Delvin Lamont Shaw appeals from an order denying his application for
post-conviction relief. Following a jury trial, Shaw was convicted on charges of
murder and burglary. Shaw argues the district court erred in denying his
application for post-conviction relief because he received ineffective assistance
of appellate counsel on direct appeal. Shaw contends his appellate counsel was
ineffective because counsel did not consult with him about the objectives of his
appeal and failed to raise issues that Shaw preserved at trial. Following a post-
conviction evidentiary hearing, the court found Shaw failed to demonstrate any
actual prejudice and therefore failed to satisfy the second prong of the
Strickland test for ineffective assistance of counsel.

[¶2] We conclude the district court’s findings are not clearly erroneous.
Courts need not address both prongs of the Strickland test for ineffective
assistance of counsel claims if the matter can be resolved by addressing only
one prong. Rencountre v. State, 2015 ND 62, ¶ 7, 860 N.W.2d 837. The court
did not err in denying Shaw’s application for post-conviction relief, and we
summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7).

[¶3] Gerald W. VandeWalle, Acting C.J.
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte
     Douglas L. Mattson, D.J.




[¶4] The Honorable Douglas L. Mattson, D.J., sitting in place of Jensen, C.J.,
     disqualified.


                                       1